

	

		II

		109th CONGRESS

		1st Session

		S. 576

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Byrd introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To restore the prohibition on the commercial sale and

		  slaughter of wild free-roaming horses and burros.

	

	

		1.Sale of wild free-roaming

			 horses and burros

			(a)ProhibitionSection

			 3 of Public Law 92–195 (16 U.S.C. 1333) (as amended by section 142(a) of Public

			 Law 108–447 (118 Stat. 3070)) is amended by striking subsection (e) and

			 inserting the following:

				

					(e)Prohibition of

				sale of wild free-roaming horses and burrosNo wild free-roaming

				horse or burro or the remains of a wild free-roaming horse or burro may be sold

				or transferred for consideration for processing into commercial

				products.

					.

			(b)Criminal

			 ProvisionsSection 8(a)(4) of Public Law 92–195 (16 U.S.C.

			 1338(a)(4)) (as amended by section 142(b) of Public Law 108–447 (118 Stat.

			 3071)) is amended by striking except as provided in section

			 3(e),.

			

